         Case 6:18-cv-00723-AA          Document 18         Filed 12/19/18    Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON


DEBORAH QUALLEY, on behalf of
herself and on behalf of all others similarly
situated,
               Plaintiff,                                        Civ. No. 6:18-cv-00723-AA

               v.                                                JUDGMENT

ACOSTA, INC., a Delaware Corporation, and
ACOSTA SALES, LLC, a Delaware Limited
Liability Company,

               Defendants.




AIKEN, Judge:

       The parties' Confidential Settlement Agreement and General Release of All Claims is

approved and the case is dismissed pursuant to its terms.

IT IS SO ORDERED.

       DATED this 19 th day of December, 2018.




                                                                  Ann . A1 en
                                                            United States District Judge




I-JUDGMENT
